MEMBERSHIP INTEREST PURCHASE AGREEMENT This Membership Interest Purchase Agreement (the "Agreement") is made as of the 31 day of March, 2008 (the "Effective Date"), by and among NaturalShrimp Corporation, a Delaware corporation ("NSC'), NaturalShrimp Holdings, Inc., the parent company of NSC ("Parent") , and Mr. Steven J. Easterling, the sole member of Shrimp Station, LLC, a Texas limited liability company ("Easterling") (NSC, Parent and Easterling are collectively referred to herein as the "Parties"). RECITALS WHEREAS, Easterling owns 100% of the membership interests of Shrimp tation, LLC; and WHEREAS, NSC desires to purchase from Easterling 50% of the membership interests of Shrimp Station, LLC (the "Membership Interests) and Easterling desires to sell to NSC the Membership Interests for the purchase consideration of 175,000 shares of the common stock, $0.01 par value, of Parent (the "Common Stock"), as set forth below, upon the terms and subject to the conditions of this Agreement. AGREEMENT For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: 1.
